IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


LEI KE,                                   : No. 454 EAL 2017
                                          :
                    Petitioner            :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
JOHN FRY, JENNIFER HAMILTON, AMY          :
FUCHS, SAMUEL PARRISH, RICHARD            :
HOMAN, MARIANNE SAHAR (ON                 :
BEHALF OF ANTHONY SAHAR,                  :
DECEASED), JOHN DALTON, JOSEPH            :
SALOMONE, BARBARA SCHINDLER,              :
EUGENE HONG AND JOHN                      :
GYLLENHAMMER,                             :
                                          :
                    Respondents           :


                                     ORDER



PER CURIAM

      AND NOW, this 27th day of March, 2018, the Application to File an Addendum,

which was docketed on October 9, 2017, be GRANTED, and the Applications to File an

Addendum, Motions for Leave to File a Response, and the Petition for Allowance of

Appeal be DENIED.